Citation Nr: 0715265	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-05 971	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits for the period of service from September 17, 1968, 
to September 25, 1972, exclusive of health care under Chapter 
17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1972; his discharge in September 1972 was under 
conditions other than honorable.  

In an administrative decision dated in July 1996, the RO 
determined that the veteran's service from September 17, 
1968, to September 25, 1972, was under dishonorable 
conditions for VA purposes, constituting a bar to VA 
compensation benefits based on that service.  His prior 
service, from September 17, 1965, to September 16, 1968, was 
honorable, and he was found entitled to benefits based on 
that service.  He did not appeal that decision, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  

Subsequently, in 2002, he filed a claim for service 
connection for PTSD and diabetes mellitus and associated 
complications, based on Vietnam service.  His claim was 
denied on the basis that his Vietnam service, from November 
1969 to November 1970, was during his dishonorable service, 
and, thus, constituted a bar to compensation for disabilities 
based on that service.  He appealed, and the issue developed 
for appellate consideration was whether the character of the 
appellant's discharge constitutes a bar to Department of 
Veterans Affairs (VA) benefits for the period of service from 
September 17, 1968, to September 25, 1972, exclusive of 
health care under Chapter 17, Title 38, United States Code. 


FINDINGS OF FACT

1.	The veteran in this case had honorable active service 
from September 17, 1965, to September 16, 1968.  He was on 
active duty until September 25, 1972.

2.	In May 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


